United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0545
Issued: June 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 3, 2017 appellant filed a timely appeal from a November 28, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability commencing May 10, 2016 causally related to his July 31, 2003 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Following the November 28, 2016 merit decision, appellant submitted new evidence. As OWCP did not
consider this evidence in reaching an appropriate final decision, the Board may not consider it for the first time on
appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 12, 2003 appellant, then a 34-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed nerve entrapment along with atrophic
right testicle. He attributed his condition to carrying a city route along with a rural route on
July 31, 2003, straining his groin. On October 17, 2003 OWCP accepted aggravation of nerve
entrapment right groin with authorized surgical release.3 Appellant underwent right groin
exploration, removal of atrophic testicle, repair of the right inguinal floor with mesh, and
excision of remaining cord on October 28, 2003. He returned to a light-duty position on
November 24, 2003.
Appellant filed a second occupational disease claim (Form CA-2) on April 16, 2004 for
herniated discs and disc degeneration on March 31, 2004. On June 21, 2004 OWCP accepted, as
a consequential injury of the July 31, 2003 employment injury, lumbar disc herniation L5-S1 and
L4-5. Appellant again returned to limited duty on December 14, 2004. On August 25, 2005 he
accepted a modified position at the employing establishment. OWCP authorized the left L4-5
and L5-S1 microdiscectomies on June 26, 2006. He returned to modified duty on
January 22, 2007.
On March 24, 2007 appellant filed a claim for a recurrence of disability (Form CA-2a)
alleging that he could not sustain an upright position and attributed his condition to his recurrent
disc herniations at L5-S1 with severe nerve compression. In a decision dated May 30, 2007,
OWCP accepted a recurrence claim of disability.
On May 16, 2007 appellant underwent an L4-5 and L5-S1 reexplorative bilateral
decompression laminectomies, bilateral discectomies, and L4-5 and L5-S1 posterolateral
interbody fusion with cages, L4, L5, and S1 intertransverse arthrodesis, and L4, L5, and S1
internal fixation. He returned to work on October 4, 2008 where he remained until July 8, 2010
when he was promoted to supervisor, customer service, effective March 13, 2010.4
Appellant filed a schedule award claim (Form CA-7) on November 3, 2008. By decision
dated November 22, 2010, OWCP granted a schedule award for five percent permanent
impairment of his right lower extremity.
On August 28, 2016 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing May 10, 2016 alleging lumbosacral strain with bilateral sciatic neuritis due to work
stress. He asserted that he had been diagnosed with chronic pain, anxiety, and depression within
the last four months.5

3

Appellant had four previous nonemployment-related surgeries, including right inguinal hernia repair and three
explorations due to groin pain.
4

The most recent medical evidence prior to appellant’s recurrence claim was a series of notes dated June 11,
2013 regarding a facial laceration sustained when a sliding retractable door hit him at work.
5

Beginning on February 26, 2012, appellant changed employing establishments and was working for the Federal
Bureau of Investigations, Dallas, Texas.

2

Appellant filed a claim for wage-loss compensation (Form CA-7) on August 28, 2016 for
the period July 14 through September 2, 2016.
In a letter dated September 8, 2016, OWCP requested additional factual and medical
evidence to support the claim and afforded him 30 days to respond.
Appellant submitted a note dated May 18, 2016 from a physician whose signature is
illegible diagnosing lumbar disc herniation/strains, right chronic radiculopathy, and sacroiliitis.
Dr. Frederic J. Simmons, an osteopath, completed a report dated July 28, 2016 and diagnosed
lumbosacral strain with bilateral sciatic neuritis. He indicated that appellant was disabled
beginning July 1, 2016.
Dr. Syed Hussain Aziz, an internist, examined appellant on May 19, 2016 and diagnosed
chronic mid and lower back pain with stable computerized tomography (CT) results. He noted
low back pain with neuropathy and neurogenic claudication. Dr. Aziz indicated that appellant
was stable and completely functional working in a law enforcement agency. He also reported
that appellant had some work-related stress, but no significant change compared to his prior
examination with postsurgical findings related to discectomy, posterior decompression, and
fusion at L4-5 and L5-S1.
Dr. Gordon C. Sauer, a clinical psychologist, examined appellant on August 4 and
September 8, 2016 and diagnosed anxiety and depression. He found that appellant was totally
disabled from work. Appellant also submitted a June 7, 2016 report from Kristen Backe, a
mental health specialist.
By decision dated November 28, 2016, OWCP denied appellant’s claim for a recurrence
of disability finding that the medical evidence of record did not establish that he was disabled
due to a worsening of his accepted work-related conditions.6
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.7
6

On December 12 and 30, 2016 appellant requested reconsideration from OWCP of its November 28, 2016
decision. By decision dated March 1, 2017, OWCP reviewed the merits of appellant’s recurrence claim and denied
modification of the November 28, 2016 decision. The Board and OWCP may not simultaneously have jurisdiction
over the same case. Because OWCP must review its prior decision in order to determine whether appellant
submitted additional new and relevant evidence, it may not issue a decision regarding the same issue on appeal
before the Board. OWCP therefore did not have the authority to issue its March 1, 2017 decision. The Board,
therefore, finds that decision to be null and void. Arlonia B. Taylor, 44 ECAB 591, 597 (1993).
7

20 C.F.R. § 10.5(x).

3

Appellant has the burden of proof to establish by the weight of the substantial, reliable, and
probative evidence, causal relationship between his recurrence of disability commencing May 10,
2016 and his July 31, 2003 employment injury.8 This burden includes the necessity of furnishing
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.9 In order to establish that a
claimant’s alleged recurrence of the condition was caused by the accepted injury, medical
evidence of bridging symptoms between his or her present condition and the accepted injury
must support the physician’s conclusion of a causal relationship.10 A medical report is of limited
probative value on a given medical question if it is unsupported by medical rationale.11 Medical
rationale includes a physician’s detailed opinion on the issue of whether there is causal
relationship between the claimant’s diagnosed condition and the implicated employment activity.
The opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability on May 10, 2016 causally related to his July 31, 2003 employment injury.
OWCP accepted appellant’s July 31, 2003 employment injury for aggravation of nerve
entrapment, right groin, with authorized surgical release, and lumbar disc herniation L5-S1 and
L4-5. Appellant changed jobs in 2012 and subsequently filed a recurrence claim for disability
beginning May 10, 2016 due to his additional condition of bilateral sciatic neuritis, chronic pain,
anxiety, and depression. By decision dated November 28, 2016, OWCP denied appellant’s claim
for a recurrence of disability.
Appellant has the burden of proof to provide medical evidence to establish that he was
disabled due to a worsening of his accepted work-related conditions.13 In support of his claim,
he submitted medical evidence from Dr. Simmons diagnosing lumbosacral strain with bilateral
sciatic neuritis. Dr. Simmons, however, did not provide any opinion regarding the cause of the
diagnosed condition. The Board has found that medical evidence that does not offer any opinion

8

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

9

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

10

T.M., Docket No. 17-0068 (issued April 6, 2017); Mary A. Ceglia, 55 ECAB 626, 629 (2004).

11

T.F., 58 ECAB 128 (2006).

12

A.D., 58 ECAB 149 (2006).

13

T.M., supra note 10; D.L., Docket No. 13-1653 (issued November 22, 2013).

4

regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.14
Dr. Aziz diagnosed chronic mid and lower back pain. The Board has held that the mere
diagnosis of “pain” does not constitute the basis for payment of compensation.15 As this report
did not provide a clear medical diagnosis nor address causation, it is insufficient to establish
appellant’s claim of a recurrence due to his accepted employment injury. He further noted no
significant change compared to appellant’s prior examinations related to his discectomy,
posterior decompression, and fusion at L4-5 and L5-S1. This statement does not support
appellant’s claim for a recurrence as it denies a change in a medical condition, instead indicating
that appellant’s back conditions had not changed.16
Dr. Sauer diagnosed anxiety and depression on August 4, and September 8, 2016. He did
not address causal relationship between these conditions and appellant’s accepted employment
injuries.17
Appellant also submitted a June 7, 2016 report from Kristen Backe, a mental health
specialist. FECA provides that a physician includes: surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their
practice as defined by state law.18 Healthcare providers such as licensed clinical social workers,
nurses, acupuncturists, physician assistants, and physical therapists are not considered physicians
under FECA and their reports and opinions do not constitute competent medical evidence to
establish a medical condition, disability or causal relationship.19
Finally, the May 18, 2016 note from a physician whose signature is illegible is also
insufficient to establish appellant’s recurrence claim. A report that is unsigned or bears an
illegible signature lacks proper identification and cannot be considered probative medical
evidence.20
Thus, appellant failed to meet his burden of proof.
14

T.M., supra note 10; R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007);
Ellen L. Noble, 55 ECAB 530 (2004).
15

Robert Broome, 55 ECAB 339 (2004).

16

C.G., Docket No. 16-1196 (issued March 6, 2017).

17

Supra note 14.

18

5 U.S.C. § 8101(2); T.R., Docket No. 17-0239 (issued April 12, 2017); V.C., Docket No. 16-0642 (issued
April 19, 2016); Allen C. Hundley, 53 ECAB 551 (2002). K.W., supra note 14; David P. Sawckuk, 57 ECAB 316,
320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered medical
evidence if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013).
19

Id.; see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40
ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
20

See R.M., 59 ECAB 690, 693 (2008); Merton J. Sills, 39 ECAB 572, 575 (1988).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing May 10, 2016 causally related to his July 31, 2003 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the November 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

